                                     81,7(' 67$7(6 ',675,&7 &2857
                                                 IRU WKH
                                  ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV :LOOLH -RH &ROH                                                              'RFNHW 1R &5)/

                                     3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: .HLWK : /DZUHQFH 6HQLRU 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI :LOOLH -RH &ROH ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR 5REEHU\ RI D
&RQWUROOHG 6XEVWDQFH )URP D 3KDUPDF\ LQ YLRODWLRQ RI  86&   D DQG  ZDV VHQWHQFHG LQ WKH 0LGGOH
'LVWULFW RI 1RUWK &DUROLQD E\ WKH +RQRUDEOH 7KRPDV ' 6FKURHGHU 86 'LVWULFW -XGJH RQ $XJXVW   WR WKH
FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW
WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV :LOOLH -RH &ROH ZDV UHOHDVHG IURP FXVWRG\
RQ )HEUXDU\   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG UHOHDVH FRPPHQFHG 2Q 0DUFK   WKH FRXUW
PRGLILHG WKH FRQGLWLRQV RI VXSHUYLVHG UHOHDVH WR LQFOXGH WKH GHIHQGDQW REWDLQ D S\VFKRVH[XDO HYDOXDWLRQ 2Q $SULO
  WKH MXULVGLFWLRQ LQ WKLV FDVH ZDV WUDQVIHUUHG IURP WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD WR WKH (DVWHUQ 'LVWULFW
RI 1RUWK &DUROLQD 2Q $SULO   GXH WR WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU PDULMXDQD WKH FRXUW PRGLILHG WKH
FRQGLWLRQV RI VXSHUYLVHG UHOHDVH WR LQFOXGH  GD\V RI FXUIHZ 2Q 0D\   WKH FRXUW PRGLILHG WKH FRQGLWLRQV
RI VXSHUYLVHG UHOHDVH WR LQFOXGH VSHFLILF VH[ RIIHQGHU FRQGLWLRQV DV UHFRPPHQGHG IURP WKH S\VFKRVH[XDO HYDOXDWLRQ

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6 )2//2:6 2Q
0D\   WKH GHIHQGDQW VXEPLWWHG D XULQH VSHFLPHQ ZKLFK WHVWHG SRVLWLYH IRU PDULMXDQD :KHQ FRQIURQWHG ZLWK
WKH UHVXOWV WKH GHIHQGDQW VLJQHG DQ DGPLVVLRQ RI GUXJ XVH $V D VDQFWLRQ IRU WKLV FRQGXFW DQG WR GHWHU IXWXUH GUXJ XVH
ZH ZRXOG UHVSHFWIXOO\ UHFRPPHQG WKDW KLV VXSHUYLVLRQ EH PRGLILHG WR LQFOXGH DQ DGGLWLRQDO  GD\V RI FXUIHZ 7KH
GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

     7KH GHIHQGDQW VKDOO DGKHUH WR D FXUIHZ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU DQ DGGLWLRQDO  FRQVHFXWLYH
       GD\V 7KH GHIHQGDQW LV UHVWULFWHG WR WKHLU UHVLGHQFH GXULQJ WKH FXUIHZ KRXUV 7KH GHIHQGDQW VKDOO VXEPLW WR
       WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR )UHTXHQF\ PRQLWRULQJ DQG DELGH E\ DOO SURJUDP UHTXLUHPHQWV
       LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                                      , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV
                                                            WUXH DQG FRUUHFW


V 0LFKDHO & %ULWWDLQ                                     V .HLWK : /DZUHQFH
0LFKDHO & %ULWWDLQ                                         .HLWK : /DZUHQFH
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                          6HQLRU 86 3UREDWLRQ 2IILFHU
                                                             5RZDQ 6WUHHW 6XLWH 
                                                            )D\HWWHYLOOH 1& 
                                                            3KRQH 
                                                            ([HFXWHG 2Q -XQH  

                                             25'(5 2) 7+( &2857

                                  5th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB              June
                                      GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG PDGH D SDUW
RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
